This is a suit in the county court on a note, and to foreclose a lien on personal property, instituted by appellee against appellant. The trial resulted in a judgment for the amount sued for and a foreclosure of the lien.
The petition alleges the amount sued for to be $296.43, and seeks to foreclose a lien on "one pair large dark colored mules known as the Burris mules, one pair of small mules, and one bay horse." The value of the mules and horse is not alleged, and it may have been more than $1,000, and consequently not within the jurisdiction of the county court. The authorities hold that a failure to allege the value of the property on which a foreclosure is sought in the county court is fatal to the suit. Ware v. Clark, 125 S.W. 618; Stricklin v. Arrington, 141 S.W. 189; Wilson v. Ford, 159 S.W. 73; Marshall v. Stowers, 167 S.W. 230.
The judgment is reversed, and the cause remanded.